      Case: 1:19-cv-00145-DAP Doc #: 444 Filed: 11/05/19 1 of 6. PageID #: 11161



                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

                                                                   )
DIGITAL MEDIA SOLUTIONS, LLC,                                      )    CASE NO. 1:19-CV-00145
                                                                   )
                          Plaintiff,                               )
                                                                   )
       v.                                                          )    JUDGE DAN AARON POLSTER
                                                                   )
SOUTH UNIVERSITY OF OHIO, LLC, et al.,                             )
                                                                   )    MAGISTRATE JUDGE THOMAS
                 Defendants.                                       )    M. PARKER
___________________________________________                        )

    JOINT MOTION OF THE RECEIVER AND STUDIO ENTERPRISE MANAGER, LLC
       TO APPROVE A DIRECTION LETTER REQUIRING STERLING PAYMENT
     TECHNOLOGIES, LLC N/K/A EVO PAYMENTS, INC. TO DISTRIBUTE CREDIT
        CARD PAYMENTS THAT BELONG TO SOUTH UNIVERSITY, THE ARTS
                        INSTITUTES AND/OR STUDIO
          Studio Enterprise Manager, LLC (“Studio”) and Mark E. Dottore, the receiver (the

“Receiver”) of the Receivership Entities1 (collectively, the “Parties”) jointly move (the

“Motion”) this Court hereby for the entry of an order approving a direction letter requiring

Sterling Payment Technologies, LLC, a wholly owned subsidiary of EVO Merchant Services,

LLC (“EVO”), to distribute credit card payments that belong to South University – Member,

LLC (collectively with all of its direct and indirect subsidiaries “South University”), The Arts

Institutes International, LLC (collectively with all of its direct and indirect subsidiaries the “Arts




1
  The Receivership Entities are Dream Center Education Holding LLC (“DCEH”), Dream Center Education
Management LLC, Dream Center Argosy University of California LLC and its direct subsidiary Argosy Education
Group LLC (together, “Argosy”), South University of Ohio LLC, South University of Michigan LLC, The DC Art
Institute of Raleigh-Durham LLC, The DC Art Institute of Charlotte LLC, DC Art Institute of Charleston LLC, DC
Art Institute of Washington, LLC, The Art Institute of Tennessee-Nashville LLC, AiTN Restaurant LLC, The Art
Institute of Colorado LLC, DC Art Institute of Phoenix LLC, The Art Institute of Portland LLC, The Art Institute of
Seattle LLC, The Art Institute of Pittsburgh, DC LLC, The Art Institute of Philadelphia, DC, LLC, DC Art Institute
of Fort Lauderdale LLC, The Illinois Institute of Art LLC, The Art Institute of Michigan LLC, The Illinois Institute
of Art at Schaumberg LLC, DC Art Institute of Phoenix, LLC, The Art Institute of Las Vegas LLC, The Art Institute
of Indianapolis, LLC, and AiIN Restaurant LLC.


{8449981: }
     Case: 1:19-cv-00145-DAP Doc #: 444 Filed: 11/05/19 2 of 6. PageID #: 11162



Institutes”) and/or Studio.   In support of this Motion, the Parties respectfully represent as

follows:

         DCEH entered into that certain Merchant Processing Agreement dated as of December

27, 2017 by and among EVO, Wells Fargo Bank, N.A. and DCEH, as amended by that certain

Addendum to Merchant Processing Agreement, dated as of December 27, 2017 (together, the

“Processing Agreement”), whereby EVO processes, collects and remits credit card payments for

DCEH. On January 7, 2019, Studio and certain other parties executed a series of documents and

agreements (the “Reorganization Documents”).         The Reorganization Documents provided,

among other things, for the acquisition of South University and the Arts Institutes by Education

Principal Foundation (“EPF”), and the acquisition of certain accounts receivable, intellectual

property or other assets of the Arts Institutes and the Receivership Entities by Studio. Pursuant

to the Reorganization Documents, Studio maintains that it has acquired all of the accounts

receivable of all campuses of the Arts Institutes and certain campuses of Argosy that operated

under the Art Institute brand name (collectively, the “Studio Receivables”).

         EVO has informed Studio and the Receiver that after a release in the amount of

$69,590.23 made to the Receiver on or about July 5, 2019, EVO is currently holding a total of

$3,574,937.18 (the “Retained Payments”), which the other parties to the EVO Direction Letter

have determined should be apportioned as $1,517,254.50 of credit card payments that are either

owed to the Arts Institutes or are Studio Receivables owed to Studio (the “Ai/Studio Retained

Payments”) and $2,057,682.68 of credit card payments that are owed to South University (the

“South Retained Payments”).

         Studio and the Receiver file this Motion to approve the Irrevocable Direction Letter

Regarding Certain Accounts Receivables, attached hereto as Exhibit A (the “Direction Letter”)




{8449981: }                                     2
     Case: 1:19-cv-00145-DAP Doc #: 444 Filed: 11/05/19 3 of 6. PageID #: 11163



and cause EVO to distribute the Ai/Studio Retained Payments to the Arts Institutes and the South

Retained Payments to South University, pursuant to the terms of the Direction Letter. Studio and

the Receiver no longer have any need for the Processing Agreement with EVO; the Direction

Letter contemplates an agreement to terminate the Processing Agreement and the end of EVO’s

collection, processing, or distribution of credit card payments for the parties to the Processing

Agreement. The Direction Letter includes an acknowledgement that the Retained Payments

constitute the entirety of any amount that EVO is holding pursuant to the Processing Agreement.

         Finally, the Direction Letter allows EVO to hold back $100,000.00 (the “Holdback

Amount”) of the Retained Payments pursuant EVO’s security interest in the Retained Payments

pursuant to the terms of the Processing Agreement (to cover losses on the applicable accounts,

including due to chargebacks and fines (collectively, the “Losses”)). The Holdback Amount will

be held by EVO and attributed pro rata between the Ai/Studio Retained Payments and the South

Retained Payments until no later than January 1, 2020 (the “Holdback Release Date”).

         The Direction Letter empowers the Receiver (on behalf of DECH and the Receivership

Entities, Studio, South University, and the Arts Institutes) to authorize and direct EVO to remit,

within two business days after Court approval of this Motion, (i) $1,474,813.07 (which

represents the Ai/Studio Retained Payments of $1,517,254.50 less $42,441.43 of the Holdback

Amount) to the Arts Institutes, and (ii) $2,000,124.11 (which represents the South Retained

Payments of $2,057,682.68 less $57,558.57 of the Holdback Amount) to South University.

Further, within two business days after the Holdback Release Date, EVO will remit the full

amount of the Holdback Amount remaining after the deduction of any Losses (allocated, as

directed by Studio, between the Ai/Studio Retained Payments and the South Retained Payments)

to the Arts Institutes and South University.




{8449981: }                                     3
     Case: 1:19-cv-00145-DAP Doc #: 444 Filed: 11/05/19 4 of 6. PageID #: 11164



         The Parties believe that the approval of the Direction Letter and the return of the

Retained Payments by EVO is in the best interest of the Receivership Entities, Studio, South

University, and the Arts Institutes, and it avoids the uncertainty and significant expense of

potential litigation regarding the Retained Payments. South University and the Arts Institutes are

in dire need of the Retained Payments to fund current obligations, and EVO is not entitled to

hold the Retained Payments indefinitely without reason pursuant to the terms of the Processing

Agreement. The termination of the Processing Agreement in accordance with the Direction

Letter also allows the Receiver, Studio, the Arts Institutes and South University to properly

allocate the credit card payments collected by EVO to the relevant parties without unnecessary

interference.

         WHEREFORE, the Parties respectfully request that this Court enter an order:

(a) approving the Direction Letter; (b) compelling EVO to return the Retained Payments in

accordance with the terms of the Direction Letter; (c) granting the Parties such other and further

relief as is just and proper.

                 [Remainder of page intentionally blank; signature page follows]




{8449981: }                                     4
     Case: 1:19-cv-00145-DAP Doc #: 444 Filed: 11/05/19 5 of 6. PageID #: 11165



November 5, 2019                            Respectfully submitted,


/s/ Robert T. Glickman                     /s/ M. Colette Gibbons
Robert T. Glickman (0059579)               M. Colette Gibbons (0003095)
Charles A. Nemer (0009261)                 Scott N. Opincar (0064027)
Robert R. Kracht (0025574)                 Maria G. Carr (0092412)
Hugh D. Berkson (0063997)                  Adam C. Smith (0087720)
Nicholas R. Oleski (0095808)               MCDONALD HOPKINS LLC
MCCARTHY, LEBIT, CRYSTAL                   600 Superior Ave., E., Ste. 2100
  & LIFFMAN CO., LPA                       Cleveland, OH 44114
101 West Prospect Avenue                   T: (216) 348-5400
1800 Midland Building                      F: (216) 348-5474
Cleveland, Ohio 44115                      Email: cgibbons@mcdonaldhopkins.com
(216) 696-1422 – Telephone                 sopincar@mcdonaldhopkins.com
(216) 696-1210 – Facsimile                 mcarr@mcdonaldhopkins.com
rtg@mccarthylebit.com                      asmith@mcdonaldhopkins.com
can@mccarthylebit.com
rrk@mccarthylebit.com                      Counsel for Studio Enterprise Manager, LLC
hdb@mccarthylebit.com
nro@mccarthylebit.com

Special Counsel for the Receiver




{8449981: }
     Case: 1:19-cv-00145-DAP Doc #: 444 Filed: 11/05/19 6 of 6. PageID #: 11166


                                CERTIFICATE OF SERVICE

         I hereby certify that on November 5, 2019, a copy of the foregoing Joint Motion of The

Receiver and Studio Enterprise Manager, LLC to Approve a Direction Letter Requiring Sterling

Payment Technologies, LLC n/k/a EVO Payments, Inc. to Distribute Credit Card Payments that

Belong to South University, The Arts Institutes and/or Studio, was filed electronically. Notice of

this filing will be sent to all parties by the Court’s electronic filing system. Parties may access

this filing through the Court’s system.


                                                     /s/ M. Colette Gibbons

                                                     M. Colette Gibbons (0003095)




{8449981: }
